Citation Nr: 0023470	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  95-40 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by aching joints with numbness in the 
arms and hands, including compensation pursuant to 38 C.F.R. 
§ 3.317 for an undiagnosed illness following service in the 
Southwest Asia theatre of operations during the Persian Gulf 
War.

2.  Entitlement to service connection for a chronic 
disability manifested by headaches, including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness 
following service in the Southwest Asia theatre of operations 
during the Persian Gulf War.

3.  Entitlement to service connection for a chronic 
disability manifested by diarrhea, including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness 
following service in the Southwest Asia theatre of operations 
during the Persian Gulf War.

4.  Entitlement to service connection for a chronic 
disability manifested by a skin rash, including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness 
following service in the Southwest Asia theatre of operations 
during the Persian Gulf War.

5.  Entitlement to service connection for a chronic 
disability manifested by fatigue with irritability and 
stress, including compensation pursuant to 38 C.F.R. § 3.317 
for an undiagnosed illness following service in the Southwest 
Asia theatre of operations during the Persian Gulf War.

6.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1972, 
from May 1975 to May 1978, and from September 1990 to August 
1991.  The veteran was ordered to active duty in support of 
Operation Desert Shield/Desert Storm from November 12, 1990 
to July 16, 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
was denied for aching joints with numbness in arms and hands, 
headaches, irritable bowel syndrome, a skin rash, and fatigue 
with irritability and stress.  In denying the veteran's 
claims, the RO noted he had failed to report for scheduled VA 
examinations.

The Board notes that the veteran's claim has been twice 
remanded for further development.  Review of the record finds 
that the requested development has been completed to the 
extent possible, as described below.  Hence, the Board finds 
that the RO has complied with the terms of both remands.

In the first instance, the veteran testified before a member 
of the Board in July 1997, at which time he argued that his 
claimed conditions were the result of his service in 
Southwest Asia theatre of operations during the Persian Gulf 
War.  He further testified that he had not received notice to 
appear for scheduled VA examinations.  In August 1997, the 
Board remanded the veteran's claim for the procurement of 
service medical records deriving from the veteran's initial 
two periods of active service, and for VA treatment records.  
In addition, the Board requested the RO schedule the veteran 
for another examination.  A review of the record shows that 
the RO obtained the requested service medical and VA 
treatment records.  The record further demonstrates that the 
RO scheduled the veteran for examination; however, the 
veteran again failed to report.  In April 1998 the RO sent a 
letter to the veteran notifying him that VA regulations 
require him to undergo VA examination when requested and 
asking him to indicate his willingness to report for 
examination.  The veteran declined to respond.

In the second instance, the Board notified the veteran in 
March 2000 that the Board member who conducted the July 1997 
hearing was no longer employed by the Board.  Because the 
regulations require that the Board member who conducts a 
hearing on appeal participate in any decision made in that 
appeal (see 38 C.F.R. § 20.707), the Board gave the veteran 
an opportunity to request a hearing before another Board 
member, who would then participate in the ensuing decision.  
The veteran responded later the same month, indicating that 
he wished another hearing before the Board and that he would 
appear personally before a member of the Board at the RO.  In 
May 2000, the Board remanded this claim for a hearing before 
a member of the Board appearing at the RO.  Accordingly, the 
RO scheduled the veteran for a hearing before a member of the 
Board appearing locally at the RO in July 2000.  Notice of 
the time and place the veteran was to appear was mailed to 
him in June 2000.  A handwritten note in the claims file 
shows that the veteran failed to report.

The claims file does not show that the notices-either of the 
VA examinations, including the April 1998 letter, or of the 
Travel Board hearing-were returned as undeliverable.  The 
claims file reflects no communication from the veteran 
explaining his failure to report to either the scheduled 
examinations or the hearing.  The Board reminds the veteran 
that "[I]n the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  Moreover, the veteran is advised 
that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (1999).

The Board also notes that the RO did not initially develop 
the veteran's claim as one involving claims for an 
undiagnosed illness following service in the Southwest Asia 
theatre of operations during the Persian Gulf War pursuant to 
38 C.F.R. § 3.317.  However, following the July 1997 hearing, 
the RO did develop the case accordingly and, in November 
1999, issued a supplemental statement of the case in which it 
gave notice of the laws and regulations governing claims for 
undiagnosed illness following service in the Southwest Asia 
theatre of operations during the Persian Gulf War.

The veteran has reported that he experienced diarrhea, 
sometimes having bloody stools.  Service medical records show 
that the veteran was treated for gastritis versus peptic 
ulcer disease during his second period of active service, and 
for peptic ulcer disease, including hospitalization, during 
his Persian Gulf War active service.  These records further 
document complaints of heartburn during inactive service.  A 
claim for service connection for a gastrointestinal 
disability, to include peptic ulcer disease, is thus 
inferred.  This claim is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theatre of 
operations during the Persian Gulf War.

2.  The veteran's aching joints with numbness in arms and 
hands has been diagnosed as osteoarthritis of bilateral 
shoulders, hands, hips, knees, and lower extremities; 
degenerative arthrosis secondary to degenerative joint 
disease in bilateral knees and hips; degenerative joint 
disease in the right shoulder and bilateral hips; rule out 
carpal tunnel syndrome in bilateral upper extremities and 
wrists; and fibromyositis and arthralgia with possible 
fibromyalgia.

3.  The veteran's headaches have been diagnosed as tension 
headaches.

4.  The veteran has not presented objective signs or 
indications of a disability resulting from an undiagnosed 
illness manifested by diarrhea.

5.  The veteran's skin rash manifested during active service 
in the Southwest Asia theatre of operations during the 
Persian Gulf War was attributed to Anthrax vaccine, was acute 
and transitory, and was shown by the evidence to resolve 
without sequelae.

6.  The veteran has not presented objective signs or 
indications of any other disability resulting from an 
undiagnosed illness manifested by a skin rash.

7.  The veteran has not presented objective signs or 
indications of a disability resulting from an undiagnosed 
illness manifested by fatigue with irritability and stress.

8.  The veteran has not presented competent medical evidence 
of a nexus between his diagnosed osteoarthritis of bilateral 
shoulders, hands, hips, knees, and lower extremities; 
degenerative arthrosis secondary to degenerative joint 
disease in bilateral knees and hips; degenerative joint 
disease in the right shoulder and bilateral hips; rule out 
carpal tunnel syndrome in bilateral upper extremities and 
wrists; and fibromyositis and arthralgia with possible 
fibromyalgia and service.

9.  The veteran has not presented competent medical evidence 
that he has a diagnosis of any other joint disability that is 
related to service.

10.  The veteran has not presented competent medical evidence 
of a nexus between his diagnosed tension headaches and 
service.

11.  The veteran has not presented competent medical evidence 
of a nexus between his diagnosed diarrhea and service.

12.  The veteran has not presented competent medical evidence 
that he has a skin rash that is related to service.

13.  The veteran has not presented competent medical evidence 
that he has a diagnosis of any disability manifested by 
fatigue that is related to service.

14.  The veteran has not presented competent medical evidence 
of a nexus between his diagnosed reactive depressed mood and 
anxiety and service.

15.  The veteran has not presented competent medical evidence 
that he has a diagnosis of irritable bowel syndrome that is 
related to service.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
chronic disability manifested by aching joints with numbness 
in arms and hands, including compensation pursuant to 
38 C.F.R. § 3.317 for an undiagnosed illness following 
service in the Southwest Asia theatre of operations during 
the Persian Gulf War, is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 (1999); 
VAOPGCPREC 8-98.

2.  The claim for entitlement to service connection for a 
chronic disability manifested by headaches, including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness following service in the Southwest Asia theatre of 
operations during the Persian Gulf War, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999); VAOPGCPREC 8-98.

3.  The claim for entitlement to service connection for a 
chronic disability manifested by diarrhea, including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness following service in the Southwest Asia theatre of 
operations during the Persian Gulf War, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999); VAOPGCPREC 8-98.

4.  The claim for entitlement to service connection for a 
chronic disability manifested by a skin rash, including 
compensation pursuant to 38 C.F.R. § 3.317 for an undiagnosed 
illness following service in the Southwest Asia theatre of 
operations during the Persian Gulf War, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1999); VAOPGCPREC 8-98.

5.  The claim for entitlement to service connection for a 
chronic disability manifested by a fatigue with irritability 
and stress, including compensation pursuant to 38 C.F.R. 
§ 3.317 for an undiagnosed illness following service in the 
Southwest Asia theatre of operations during the Persian Gulf 
War, is not well-grounded.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.317 (1999); VAOPGCPREC 8-98.

6.  The claim for entitlement to service connection for 
irritable bowel syndrome is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

A recent decision by the U.S. Court of Appeals for Veterans 
Claims (previously the U.S. Court of Veterans Appeals, 
hereinafter Court) held that a well-grounded claim for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317 for disability due to undiagnosed illness is comprised 
of the following elements:  some evidence (1) that the 
veteran is "a Persian Gulf veteran"; (2) that the veteran 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, such as are 
listed in of 38 C.F.R. § 3.317(b); (3) that the complained-of 
objective indications of chronic disability became manifest 
either during active military, naval or air service in the 
Southwest Asia theatre of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Neumann v. 
West,__ Vet. App. __, ___, No. 98-1410, slip op. at 13 (July 
21, 2000), citing 38 C.F.R. § 3.317 (1999).  See also 
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000).

In articulating the elements of a well-grounded claim for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317 for disability due to undiagnosed illness, the Court 
further expressed that it would not re-create the standard 
for establishing a well-grounded claim.  Rather, the Court 
stated that "[g]enerally, where a veteran attempts to 
establish service connection on a presumptive basis, this 
Court has held that all that need be shown is that the 
veteran meets the requirements of the presumptive statute and 
regulation" ((citing Brock v. Brown, 10 Vet. App. 155, 162 
(1997) (where a claimant is a Vietnam veteran, thus making 
38 U.S.C.A. § 1116 applicable, all that is required to well 
ground a claim for a disease afforded presumptive service 
connection pursuant to that statue is competent evidence of 
current disability), aff'd sub nom Brock v. West, __ F.3d ___ 
(Fed. Cir. 2000) (table) and Goss v. Brown, 9 Vet. App. 109, 
113 (1996) (where the veteran was a prisoner of war, thus 
making 38 U.S.C.A. § 1112 applicable, all that is required to 
well ground a claim for one of the diseases afforded 
presumptive service connection pursuant to that statue is 
evidence that the veteran suffered from that condition); and 
referencing 38 C.F.R. §§ 3.307, 3.309 )).  Id., at 25-26.

In the present case, the veteran contends that he suffers 
from aching joints with numbness in his arms and hands, 
headaches, diarrhea, a skin rash, and fatigue with 
irritability and stress that are the result of his active 
service.  Specifically, he argues that these problems are 
manifestations of an undiagnosed illness incurred as a result 
of service in the Southwest Asia theatre of operations during 
the Persian Gulf War.  In addition, he argues that he suffers 
from irritable bowel syndrome, which is the result of his 
active service.

For reasons discussed below, the Board has determined that 
the veteran's claims for service connection for aching joints 
with numbness in arms and hands, headaches, diarrhea, a skin 
rash, and fatigue with irritability and stress, including the 
claim that these symptoms are manifestations of an 
undiagnosed illness, are not well grounded.  In addition, the 
Board finds that the claim for irritable bowel syndrome is 
not well grounded.  Although the RO did not specifically 
state that it denied these claims on the basis that they were 
not well grounded, the Board concludes that this was not 
prejudicial to the veteran.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (when the Board decision disallows a claim on 
the merits and the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case and 
supplemental statement of the case, which informed the 
veteran of the reasons his claims had been denied.  Also, by 
this decision, the Board informs the veteran of the type of 
evidence he needs to submit to well ground his claims.  The 
Board further notes, as discussed in the Introduction, that 
the veteran repeatedly failed to report for scheduled VA 
examinations, and that he failed to report for a second 
hearing before a member of the Board.  The examinations, 
particularly, could have provided medical evidence integral 
to the veteran's claims.  Finally, unlike Robinette, the 
veteran in this case has not put VA on notice of the 
existence of any other specific evidence which, if submitted, 
might make his claim well grounded.  See also Epps v. Brown, 
9 Vet. App. 341, 344 (1996).

The veteran has primarily argued that his aching joints with 
numbness in arms and hands, headaches, diarrhea, skin rash, 
and fatigue with irritability and stress are manifestations 
of an undiagnosed illness incurred as a result of his active 
service in the Southwest Asia theatre of operations during 
the Persian Gulf War.  Nonetheless, the Board will also 
consider whether service connection may be warranted for 
these conditions under a theory of direct service connection  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).


I.  Undiagnosed Illness as a Result of Active Service
in Southwest Asia Theatre of Operations during the Persian 
Gulf War

As noted above, the veteran seeks service connection for 
aching joints with numbness in arms and hands, headaches, 
diarrhea, a skin rash, and fatigue with irritability and 
stress as manifestations of an undiagnosed illness incurred 
as a result of his active service in the Persian Gulf War.  
After review of the evidence, the Board finds that the 
veteran has not presented well-grounded claims for service 
connection for these problems under 38 C.F.R. § 3.317.  See 
38 U.S.C.A. § 1117(a) and Neumann, supra.

Concerning the first element as defined in Neumann-that the 
veteran is a Persian Gulf veteran-the veteran's DD Form 214 
indicates that he was ordered to serve on active duty in 
support of Operation Desert Shield/Desert Storm from November 
12, 1990 to July 16, 1991.  Thus, the Board finds that the 
veteran meets this element.  It is with the second, third, 
and fourth elements-objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
identified in 38 C.F.R. § 3.317(b); manifestation of these 
objective indications either during the relevant period of 
service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and the preclusion 
of any symptomatology being attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests-that these claims fail.

A.  Aching Joints with Numbness in Arms and Hands, Headaches,
and Skin Rash

While the veteran served in Southwest Asia and has complained 
of symptoms related to his active service during the Persian 
Gulf War within the presumptive time period, it is important 
to note that one of the basic criteria for service connection 
under 38 C.F.R. § 3.317 is that the complained of 
symptomatology may not be attributed to any known clinical 
diagnosis by history, physical examination, and laboratory 
tests.  See Neumann, slip op. at 31 (quoting 38 C.F.R. 
§ 3.317).

Review of the medical evidence of record shows that, in 
addition to the veteran's service medical records, VA 
outpatient treatment records are also of record.  These 
records establish that his complaints of aching joints with 
numbness in arms and hands, headaches, and a skin rash have 
been diagnosed and attributed to known clinical diagnoses.

i.  Aching Joints with Numbness in Arms and Hands

Service medical records show that the veteran complained of 
pain in his right index finger and right ankle in October 
1990, just prior to his departure for Southwest Asia.  These 
records further show that he complained of back pain in 
November 1990, while in Southwest Asia.  Concerning other 
joints, the veteran first reported experiencing joint pain in 
his shoulders, elbows, wrists, fingers, hips, knees, and 
ankles, with tingling and numbness in his hands and fingers 
during his initial examination for Persian Gulf War Registry 
in February 1994 and clinical consultation in April 1994.  He 
stated that these symptoms initially began about one to two 
months after he had returned from Southwest Asia.  These 
complaints continue throughout VA medical records, the last 
record being dated in October 1995.

Notwithstanding, the medical evidence shows that the 
veteran's symptoms of aching joints with numbness in arms and 
hands have been attributed to various known clinical 
diagnoses.  Specifically, service medical records show that 
he was diagnosed with right ankle sprain prior to his service 
in Southwest Asia, and muscular skeletal strain during his 
service in Southwest Asia.  VA treatment records show 
diagnoses of polyarthralgia in the left knee and bilateral 
shoulders, elbows, hands, and lower extremities in April 
1994; early osteoarthritis in the left knee and bilateral 
shoulders, hands, hips, and lower extremities in June 1994; 
degenerative arthrosis secondary to degenerative joint 
disease in bilateral knees and hips in October 1994; rule out 
carpal tunnel syndrome in the upper extremities and bilateral 
wrists in October 1994; and degenerative joint disease in the 
right shoulder and bilateral hips in February 1995.  Clinical 
studies-including results of X-rays taken in June 1994 and 
of magnetic resonance imaging (MRI) conducted in October 
1995-further evidence degenerative changes in bilateral 
hips; findings consistent with osteoarthritis in bilateral 
hands and knees; and fibrositis with arthralgia and possible 
fibromyalgia but no clinical evidence of inflammatory 
process.

As the veteran's symptoms of aching joints with numbness in 
arms and hands have attributed to other causes-namely 
osteoarthritis, degenerative joint disease, degenerative 
arthrosis secondary to degenerative joint disease, rule-out 
carpal tunnel syndrome, and fibrositis with arthralgia and 
possible fibromyalgia-his claim for service connection for 
aching joints with numbness in arms and hands as a 
manifestation of an undiagnosed illness under 38 C.F.R. § 
3.317 (1999) is not well grounded.  See Neumann, slip. op. at 
32.

ii.  Headaches

The veteran first reported headache pain during his initial 
examination for Persian Gulf War Registry in February 1994.  
He reported that his headaches began during his service in 
Southwest Asia.  These complaints continue throughout VA 
medical records, the last record being dated in February 
1995.

Notwithstanding, the medical evidence shows that the 
veteran's symptoms of head pain have been attributed to known 
clinical diagnoses.  Specifically, VA treatment records 
reflect that the veteran was diagnosed with tension headaches 
in March 1994.

As the veteran's symptoms of headaches have been attributed 
to another cause-namely, tension headaches-his claim for 
service connection for headaches as a manifestation of an 
undiagnosed illness under 38 C.F.R. § 3.317 (1999) is not 
well grounded.  See Neumann, slip. op. at 32.


iii.  Skin Rash

The veteran's report of medical examination at discharge from 
his third period of active service, dated in July 1991, shows 
that the veteran had a skin rash following Anthrax injection.  
Thereafter, he first reported he had a rash during his 
initial examination for Persian Gulf War Registry in February 
1994.  He reported that the rash had its onset during his 
service in Southwest Asia, after the Anthrax injection, and 
that it had recurred off and on since.  VA medical records 
show these complaints continue only until June 1994.

Notwithstanding, the medical evidence shows that the 
veteran's symptoms of skin rash have been attributed to a 
known clinical diagnosis.  Specifically, the physician who 
conducted the July 1991 discharge examination attributed the 
skin rash to the Anthrax vaccine.

As the veteran's symptoms of skin rash have been attributed 
to another cause-namely, the Anthrax vaccine-his claim for 
service connection for skin rash as a manifestation of an 
undiagnosed illness under 38 C.F.R. § 3.317 (1999) is not 
well grounded.  See Neumann, slip. op. at 32.

B.  Diarrhea, Skin Rash other than that Manifested as a 
Reaction to Anthrax Vaccine, and Fatigue with Irritability 
and Stress

The regulations further require, under 38 C.F.R. §  3.317, 
that the veteran must present objective indications of 
chronic, undiagnosed disability manifested by one or more of 
the signs or symptoms identified in regulation; and that 
these signs and symptoms must be manifested either during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period.  
Objective indications of chronic, undiagnosed disability may 
include medical "signs," i.e., objective evidence 
perceptible to an examining physician, and non-medical 
"indicators," i.e. evidence other than medical evidence 
that may be independently verified.  See 38 C.F.R. § 3.317 
(1999), Neumann, supra.

In addition to the veteran's service medical records and VA 
outpatient treatment records and the Persian Gulf Registry 
examination reports, the veteran has proffered his own 
statements.  These records contain complaints of diarrhea, 
skin rash, and fatigue with irritability and stress.  Yet, 
the evidentiary record contains no medical observations of 
these symptoms.

Concerning the symptom of diarrhea, the Board notes that, 
while VA treatment records note a provisional diagnosis of 
diarrhea in March 1994, the consultation report was not 
completed and the balance of the medical evidence is bereft 
of any medical observations of this symptom.  Similarly, the 
medical evidence is silent as to any medical observations of 
a skin rash other than that which was attributed to the 
Anthrax vaccination in service, or of any symptoms of fatigue 
with irritability and stress.  Furthermore, the veteran has 
not submitted objective non-medical evidence, including lay 
statements, of observations of these symptoms which are 
capable of independent verification.

While 38 C.F.R. § 3.317 allows the veteran to submit non-
medical evidence in support of his claim for compensation 
under 38 U.S.C.A. § 1117(a) for disability due to undiagnosed 
illness, the regulation "specifically requires some 
'objective indications' of the signs or symptoms of the 
undiagnosed condition."  Neumann, slip op. 33 (citing 
38 C.F.R. § 3.317).  Hence, because the veteran has not 
submitted objective medical or non-medical evidence that can 
be verified to support his claim that he manifests a 
diarrhea, recurring skin rash, or fatigue with irritability 
and stress, his claim for service connection for these 
symptoms as manifestations of an undiagnosed illness or 
illnesses under 38 C.F.R. § 3.317 (1999) is not well 
grounded.  See Neumann, slip op. at 33-34.


II.  Direct Service Connection

For reasons discussed below, the Board finds that the claims 
for service connection for aching joints with numbness in the 
arms and hands, headaches, diarrhea, skin rash, fatigue with 
irritability and stress, and irritable bowel syndrome are not 
well-grounded.

A.  First Element under Caluza:  Evidence of Current 
Disability

i.  Joint Disabilities other than those Diagnosed in the 
Bilateral Shoulders, Hands, Hips, Knees, Lower Extremities, 
Upper Extremities and Wrists; a Skin Rash; Fatigue; and 
Irritable Bowel Syndrome

The veteran has not presented competent medical evidence that 
he currently has a diagnosis of a joint disability other than 
osteoarthritis of bilateral shoulders, hands, hips, knees, 
and lower extremities; degenerative arthrosis secondary to 
degenerative joint disease in bilateral knees and hips; 
degenerative joint disease in the right shoulder and 
bilateral hips; rule out carpal tunnel syndrome in bilateral 
upper extremities and wrists; and fibromyositis and 
arthralgia with possible fibromyalgia.  The veteran has 
further not presented competent medical evidence that he 
currently has a diagnosis of any skin rash, fatigue, or 
irritable bowel syndrome.

Concerning the veteran's joints, VA treatment records reflect 
a finding of tenderness over the cervical neck.  However, the 
examiner did not diagnose a neck or spine disability.  
Rather, the treatment record reflects a diagnosis of tension 
headaches.  The medical evidence shows no other diagnosis of 
any other joint disability.  Similarly, while the veteran has 
complained of such symptoms as diarrhea, diarrhea with bloody 
stools, fatigue, and exhaustion, the medical evidence is 
devoid of any findings or diagnoses of any condition 
involving fatigue or irritable bowel syndrome.  Concerning 
the presence of a skin condition, the Board notes that the 
veteran's report of medical history at discharge, dated in 
July 1991, reflects that the veteran had a skin rash 
following an Anthrax injection.  However, the physician noted 
that the condition resolved and that there was no sequelae.  
Thereafter, the veteran first reported complained of a skin 
rash in February 1994.  Notwithstanding, the medical evidence 
contains no findings or diagnoses of any current skin 
condition.

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

ii.  Osteoarthritis and other Diagnosed Joint Disabilities, 
Tension Headaches, Diarrhea, and Reactive Depressed Mood and 
Anxiety

The veteran has presented medical evidence that he has 
diagnoses of osteoarthritis of bilateral shoulders, hands, 
hips, knees, and lower extremities; degenerative arthrosis 
secondary to degenerative joint disease in bilateral knees 
and hips; degenerative joint disease in the right shoulder 
and bilateral hips; rule out carpal tunnel syndrome in 
bilateral upper extremities and wrists; and fibromyositis and 
arthralgia with possible fibromyalgia.  He has further 
presented medical evidence that he has diagnoses of tension 
headaches, diarrhea, and reactive depressed mood and anxiety.

B.  Second Element under Caluza:  Evidence of Incurrence or 
Aggravation of a Disease or Injury in Service

In pertinent part, service medical records reflect complaints 
of and treatment for various joint disabilities during active 
service.  Specifically, the veteran was diagnosed with 
strained right knee in December 1970 and May 1971, pes planus 
in January 1975, bilateral chondromalacia initially in 1976, 
but as late as March 1978, left shoulder muscle tension in 
March 1978, and right ankle sprain in October 1990.  He 
complained of right index finger pain in October 1990, but 
the examiner recorded no findings or diagnoses.  These 
records further reflect that the veteran was diagnosed with 
migraine in January 1986, apparently during a period of 
active duty for training.  The examiner noted that the 
headache resolved the following day.

Reports of medical examination at entrance into active 
service-dated in May 1969 and January 1975-and discharge 
from active service-dated in April 1972, March 1978, and 
July 1991-show pertinent findings of pes planus in January 
1975.  No other pertinent diagnoses, defects, abnormalities, 
or other findings are noted.  Reports of quadrennial periodic 
examination, dated in January 1989, and of medical 
examination at entrance into the National Guard, dated in 
August 1982, show no pertinent diagnoses, defects, 
abnormalities, or any other findings.

Regarding the diagnosed diarrhea, the Board notes that the 
veteran's assertions that he experienced diarrhea during 
active service in Southwest Asia is sufficient for the 
purposes of well grounding his claim.

C.  Third Element under Caluza:  Nexus, or Link, Between the 
Inservice Disease or Injury and the Current Disability

The veteran's essential problem is that he has not presented 
competent medical evidence of a nexus, or link, between his 
currently diagnosed osteoarthritis and other joint 
disabilities, tension headaches, diarrhea, and reactive 
depressed mood and anxiety and disease or injury incurred or 
aggravated during his periods of active military service.  He 
has further not presented competent medical evidence of a 
nexus, or link, between his currently diagnosed disabilities 
and any injury during any period of inactive military 
service.

In general, the veteran asserts that his aching joints with 
numbness in arms and hands-including the diagnosed 
osteoarthritis of bilateral shoulders, hands, hips, knees, 
and lower extremities; degenerative arthrosis secondary to 
degenerative joint disease in bilateral knees and hips; 
degenerative joint disease in the right shoulder and 
bilateral hips; rule out carpal tunnel syndrome in bilateral 
upper extremities and wrists; and fibromyositis and 
arthralgia with possible fibromyalgia-his headaches, 
diarrhea, and reactive depressed mood and anxiety manifested 
themselves either during his period of active service in 
Southwest Asia or within one to two months following his 
return from the Persian Gulf and have been continuously 
present since then.  To this end, the veteran has presented 
his own statements and testimony before a member of the Board 
in July 1997.  Yet, while these statements and testimony are 
sufficient to establish continuity of symptomatology with 
regard to his joint disabilities, tension headaches, 
diarrhea, and reactive depressed mood and anxiety, competent 
medical evidence is still required to relate those 
symptomatologies to any presently diagnosed conditions.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Moreover, the evidentiary record does not concur with the 
veteran's assertions.  While the veteran testified he first 
received treatment for his disabilities in 1992, the 
evidentiary record first reveals complaints of or treatment 
for these conditions in February 1994-nearly three years 
following the veteran's discharge from his third, and final, 
period of active service.

The evidentiary record presents diagnoses of osteoarthritis 
and degenerative arthritis, for which a presumption is 
afforded under the regulations.  The regulations provide that 
certain chronic diseases will be considered to have been 
incurred in service if manifested to a degree if 10 percent 
or more within one year from the date of separation from 
active service, where the veteran has served for 90 days or 
more during a period of war, or after December 31, 1946, even 
though there is no evidence the disease existed during 
service.  38 C.F.R. § 3.307 (1999).  Arthritis is among the 
chronic diseases for which the presumption is granted.  
38 C.F.R. § 3.309(a) (1999).

The Board notes that service medical records reflect that the 
veteran was diagnosed with bilateral knee, right ankle, and 
left shoulder disabilities; pes planus; and migraine during 
active service.  These records further show he was treated 
for a right index finger condition, also during a period of 
active service.

Nonetheless, the veteran has not presented medical evidence 
that his currently diagnosed bilateral shoulder, hand, knee, 
and lower extremity disabilities, or his currently diagnosed 
tension headaches are the result of aggravation of any pre-
existing bilateral knee, right ankle, or left shoulder 
disabilities, pes planus, or migraine; or that his currently 
diagnosed bilateral shoulder, hand, knee, and lower extremity 
disabilities, or his currently diagnosed tension headaches 
are the result of any other injury or disease sustained 
during his active service.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  Moreover, the medical evidence does not reflect 
a diagnosis of osteoarthritis or degenerative joint disease 
in service or within the one-year presumptive period afforded 
in the regulations.  Rather, it is not until June and October 
1994-well beyond the one-year presumptive period-that the 
medical evidence reflects a diagnoses of osteoarthritis and 
degenerative joint disease in these joints.

The evidentiary record presents no other medical evidence or 
opinions linking the veteran's diagnosed osteoarthritis of 
bilateral shoulders, hands, hips, knees, and lower 
extremities; degenerative arthrosis secondary to degenerative 
joint disease in bilateral knees and hips; degenerative joint 
disease in the right shoulder and bilateral hips; rule out 
carpal tunnel syndrome in bilateral upper extremities and 
wrists; and fibromyositis and arthralgia with possible 
fibromyalgia to any injury or disease during his periods of 
active service, or to any injury during any period of 
inactive service.  Similarly, the evidentiary record presents 
no other medical evidence or opinions linking the veteran's 
diagnosed tension headaches, diarrhea, or depressed mood and 
anxiety to any injury or disease during his periods of active 
service, or to any injury during any period of inactive 
service.  The evidentiary record further presents no other 
medical evidence of the existence of any other joint 
disability, irritable bowel syndrome, skin rash, or fatigue 
disorder.

The veteran has presented his own statements and testimony 
regarding the existence and cause of his aching joints with 
numbness in arms and hands-including osteoarthritis of 
bilateral shoulders, hands, hips, knees, and lower 
extremities; degenerative arthrosis secondary to degenerative 
joint disease in bilateral knees and hips; degenerative joint 
disease in the right shoulder and bilateral hips; rule out 
carpal tunnel syndrome in bilateral upper extremities and 
wrists; and fibromyositis and arthralgia with possible 
fibromyalgia-tension headaches; diarrhea; skin rash; fatigue 
with irritability and stress-including depressed mood and 
anxiety-and irritable bowel syndrome.  However, the record 
does not show that he is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the nature and extent of these claimed conditions or their 
etiologic relationship to service.  Consequently, his 
statements are credible concerning his subjective complaints 
and his history; but they do not constitute competent medical 
evidence for the purposes of establishing the existence of 
any condition or for showing a nexus between current 
complaints and service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than his own 
allegations to establish that he has aching joints with 
numbness in arms and hands-including osteoarthritis of 
bilateral shoulders, hands, hips, knees, and lower 
extremities; degenerative arthrosis secondary to degenerative 
joint disease in bilateral knees and hips; degenerative joint 
disease in the right shoulder and bilateral hips; rule out 
carpal tunnel syndrome in bilateral upper extremities and 
wrists; and fibromyositis and arthralgia with possible 
fibromyalgia-tension headaches; diarrhea; skin rash; fatigue 
with irritability and stress-including depressed mood and 
anxiety-and irritable bowel syndrome that are etiologically 
related to injury or disease during his periods of active 
service or to injury during any period of inactive service, 
his claims for service connection for these conditions are 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza, 
Chelte, supra.


ORDER

Entitlement to service connection for chronic disabilities 
manifested by aching joints with numbness in arms and hands, 
headaches, diarrhea, skin rash, and fatigue with irritability 
and stress, including compensation pursuant to 38 C.F.R. 
§ 3.317 for undiagnosed illnesses following service in the 
Southwest Asia theatre of operations during the Persian Gulf 
War, is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

